DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/22/2022 has been entered and considered by the examiner.  

Allowable Subject Matter

Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of the prior art on the Information Disclosure Statement (IDS) filed on 3/22/2022 was performed and the new prior art of record does not read on the reasons for allowance given below.  An updated search has been performed and Applicants remarks and Terminal Disclaimer filed on 12/27/2021 have been fully considered, and these remarks and Terminal Disclaimer have overcome the submitted prior art. The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a central unit of a base station transmitting a first message related to handover to a source distributed unit of the base station, the source DU transmitting back to the CU downlink data delivery information related to a PDU sent from the source DU to a terminal, a target DU sending information on a random access procedure of the terminal to the CU where the random access procedure was sent to the target DU from the terminal, and the CU sending the target DU downlink data based on the downlink data delivery information in 
These limitations, in combination with the remaining limitations of claims 1, 5, 8, 11, 15, 18, and 21-24, are not taught nor suggested by the prior art of record. Claims 2-4, 6-7, 9-10, 12-14, 16-17, and 19-20 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/KENT KRUEGER/Primary Examiner, Art Unit 2474